STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
DOUGLAS BRYANT,                                                               September 10, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1593 (BOR Appeal No. 2045867)
                   (Claim No. 2001026252)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CITY OF BECKLEY,
Employer Below, Respondent

                             MEMORANDUM DECISION
       Petitioner Douglas Bryant, by John H. Shumate Jr., his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of the
Insurance Commissioner, by Jack M. Rife, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated October 26, 2011, in
which the Board affirmed a March 28, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed three claims administrator’s Orders dated
September 3, 2009, October 29, 2009, and November 12, 2009 denying authorization for a pain
clinic referral, Zoloft, Lamictal, Seroquel, Valium, and Ultam. The Court has carefully reviewed
the records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

      Mr. Douglas Bryant was working as a light equipment operator for the City of Beckley
when he sustained injuries to his back on October 27, 2000. On December 17, 2001, lumbosacral
                                                1
strain, lumbar strain, and major depressive disorder were added as compensable components of
Mr. Bryant’s claim. On September 3, 2009, the claims administrator denied a request for Mr.
Bryant to be evaluated at a pain clinic. On October 29, 2009, the claims administrator denied a
request for authorization of Zoloft, Lamictal, Seroquel, and Valium. On November 12, 2009, the
claims administrator again denied the authorization for Zoloft, Lamictal, Seroquel, and Ultram.

       The Office of Judges affirmed all three of the claims administrator’s Orders. Mr. Bryant
appealed all three denials and argues that the medical evidence supports a finding for
authorization of a pain clinic evaluation and for the medications: Zoloft, Lamictal, Seroquel and
Ultram. The West Virginia Offices of the Insurance Commissioner argues that the medical
evidence shows that the current conditions are not related to Mr. Bryant’s compensable injuries
and are most likely due to progressive degenerative changes of the lumbosacral spine.

        The Office of Judges found that the preponderance of the evidence demonstrates that a
referral to a pain clinic was not medically related or reasonably required for the treatment of Mr.
Bryant’s compensable injuries. The Office of Judges held that the need for treatment of the spine
ten years after the occupational soft tissue injury could not be reasonably attributed to the
occupational injury given the evidence of degenerative changes at the time of the injury.

        The Office of Judges found that the continued authorization of psychiatric medication is
not medically related or reasonably required for the treatment of Mr. Bryant’s compensable
diagnosis. The Office of Judges noted that Dr. Ralph Smith performed an independent
psychiatric evaluation and issued a report dated October 28, 2010, in which he found that Mr.
Bryant had reached maximum medical improvement with regards to his compensable injuries.
The Office of Judges held that it was unreasonable to attribute Mr. Bryant’s ongoing symptoms
and need for psychiatric treatment to the ten-year-old occupational injury, given the existence of
personality disorders and Mr. Bryant’s prior history of depression. The Board of Review agreed
in its Order of October 26, 2011. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: September 10, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

                                                2
DISSENTING:
Justice Menis E. Ketchum




                           3